UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) xQuarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended October 31, 2012 ¨Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period to COMMISSION FILE NUMBER: 000-53438 Indo Global Exchange(s) PTE, Ltd. (Exact name of small business issuer as specified in its charter) NEVADA 48-1308991 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) Menara Standard Chartered, JI. Prof. Dr. Satrio 30th Floor, Jakarta Indonesia KAV146 Surabaya Indonesia (Address of principal executive offices)(Zip Code) Claridge Ventures, Inc. 3730-1015-4th Street SW Calgary Alberta T2R 1J (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of theExchange Act). x Yes o No State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of October 31, 2012, the Issuer had 289,975,000 Shares of Common Stock outstanding. Transitional Small Business Disclosure Format (check one): o Yes x No EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this "Amendment") amends the Indo Global Exchange(s) Pte. Ltd (FormerlyClaridgeVentures Inc.)(the "Company") quarterly report on Form 10-Q for the period ended October 31, 2012, as amended (the "Original 10-Q"), which was filed with the Securities and Exchange Commission (the "Commission") on December 17, 2012. The financial statements included in the Original 10-Q have been amended to reflect the following: ·Correction of certain typographical errors on the Balance Sheets, Statements of Cash Flows,and Statements of Operations to correct numerical inconsistencies, which have also been revised in our Management’s Discussion and Analysis. ·Revision to financial statements and disclosures to retroactively reflect a stock split which occurred October 5, 2012, as if the stock split occurred at the inception of the Company. This Amendment speaks as of the original filing date of the Original 10-Q.The Company has not updated the disclosures contained herein to reflect any events which occurred subsequent to the filing of the Original 10-Q. We have also included as exhibits the certifications required under Section 302 and Section 906 of The Sarbanes-Oxley Act of 2002 and have furnished Exhibit 101 to theForm 10Q/Ain accordance with Rule 405 of Regulation S–T. This Amendment should be read in conjunction with the Company's filings with the Commission made subsequent to December 17, 2012,the date of the filing of the Original 10-Q. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Item 310(b) of Regulation S-K and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended October 31, 2012 are not necessarily indicative of the results that can be expected for the year ending July 31, 2013. As used in this Quarterly Report, the terms "we", "us", "our", the “Company” and “Claridge” mean Claridge Ventures, Inc. and its subsidiaries unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. Page Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to Financial Statements F-4 to F-6 3 CLARIDGE VENTURES, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (UNAUDITED) October 31, July31, ASSETS CURRENT ASSETS: Cash $
